Papua New Guinea appreciates and applauds the outgoing President of the General Assembly, His Excellency Mogens Lykketoft, for his outstanding guidance of the General Assembly in the conduct of its business this past year.
Papua New Guinea is delighted to see a Pacific Islander presiding for the first time over the General Assembly at this session as its seventy-first President, and joins the international community in congratulating His Excellency Ambassador Peter Thomson on his historic election. We wish him a successful presidency.
We gather here before the sombre backdrop of a world that is beset with multidimensional humanitarian, political, economic, social, peace and security and environmental challenges on a scale that is unprecedented in recent memory. Many of our countries, including my own, have not been spared from the adverse impact of the global situation, and we continue to reel from them. Those challenges are unlikely to be overcome in the short term or by individual countries on their own. That reminds us all of the importance of ensuring that we, the peoples of the United Nations, renew and strengthen our resolve and faith in the letter and spirit of the Charter of the United Nations.
The ongoing sad plight of millions of refugees and migrants — including internally displaced persons and those that have paid the ultimate sacrifice with their lives — should not and cannot become the new normal. No country is immune from the implications of that increasing global concern. My Government in Papua New Guinea — in accordance with our international human rights obligations and in close partnership with Australia — hosts, on a humanitarian basis, a regional processing centre on the island of Manus for asylum-seekers who have made perilous journeys from troubled areas of the world, including the Middle East and Asia. That bilateral arrangement has not been without its controversies. My Government has accepted the decision of our Supreme Court earlier this year to close down the facility, as the arrangement was found to be unconstitutional. My Government is now in the process of dismantling that facility and looking at other arrangements with Australia to resettle those refugees who do not wish to settle in Papua New Guinea.
We are committed to being part of the global solution to the affront to the dignity of humanity and human rights imposed by forced migration. We pledge to act together with the international community to address not only the root causes of that issue, but also to better assist the affected victims and impacted countries of origin, transit and destination. The desire to halt the inhumanity and indignity must be our moral compass. We therefore commend and support the strong leadership shown by the Secretary-General and other leaders of the world in directly addressing that serious issue, particularly through the World Humanitarian Summit and other relevant meetings on migrants and refugees.
In the context of human rights protection and promotion, Papua New Guinea welcomes this morning’s adoption by the Human Rights Council of the set of recommendations for Papua New Guinea’s second universal periodic review. As challenging as they are, my Government is committed to addressing the various issues raised in that report (A/HRC/33/10).
Papua New Guinea’s Constitution sets the protection and promotion of human rights as an enduring and sacrosanct principle, to which we remain steadfastly committed. That encompasses all the rights and freedoms articulated in the Charter of the United Nations and particularly the Universal Declaration of Human Rights, as well as other human rights treaty obligations under international law.
As Papua New Guinea embarks on implementing the 2030 Agenda for Sustainable Development and other multilateral agreements, we are guided by our National Strategy for Responsible Sustainable Development, our Medium-Term Development Plan and the long-term strategic Vision 2050 development road map as we work towards becoming a prosperous, secure, healthy, peaceful and progressive nation. The importance of ensuring the fundamental and inherent rights of our citizens continues to remain central to that process.
For Papua New Guinea, the key to realizing the enhancement of our citizens’ human rights and freedoms while ensuring our fulfilment of the Sustainable Development Goals also hinges on fostering the right enabling environment. That includes the rule of law, good governance, capacity-building, economic growth, multi-stakeholder partnerships and national ownership and leadership. Papua New Guinea’s concern for human rights is also demonstrated by our long and proactive membership in the United Nations Special Committee on Decolonization, which addresses the aspirations for self-determination of colonized peoples and territories. That process must be completed, and our commitment remains undiminished.
Papua New Guinea is concerned that the international community, despite all its efforts, is unable to contain the ongoing wars caused by economic, religious, ethnic and other factors, including acts of terrorism. My Government is hopeful that the high- level meetings conducted over this past year will help address many of the root causes of those conflicts.
Many of today’s ongoing conflicts are also fuelled by the proliferation of firearms, especially small arms and light weapons. We therefore welcome global efforts to regulate the arms trade, which will minimize global conflicts and the displacement of people.
The United Nations Charter and the universal and transformative Goal 16 of the 2030 Agenda on Sustainable Development are instructive on the nexus between peace, security and sustainable development for the benefit of humankind.
Let us seize this opportunity to work hand in hand in order to resolve the simmering conflicts and tensions that continue tragically to afflict many parts of the world. Those events have dire consequences not only for those directly affected but also for the rest of the international community. Papua New Guinea joins the international community in calling on all adversaries in armed conflicts around the world to lay down their arms and resort to peaceful means for the settlement of conflicts.
On nuclear weapons and other weapons of mass destruction, Papua New Guinea is staunchly opposed to their existence, testing and use. Complete disarmament of those murderous weapons is what the world needs for peace and security. In that regard, Papua New Guinea is concerned over the ongoing nuclear weapons and missile tests carried out by the Democratic People’s Republic of Korea in contravention of the relevant Security Council resolutions. We strongly condemn such acts, as they threaten regional and global peace and stability.
For our part, my country is making a modest contribution through the United Nations peacekeeping operations in South Sudan and Darfur. We stand ready to work with the United Nations and further cooperate in international peacekeeping. We also learned hard but important lessons from our own internal armed conflict in the Autonomous Region of Bougainville two decades ago. We thank the United Nations and other partners for the valuable support provided in resolving that conflict. At the regional level, we continue to effectively support the Regional Assistance Mission to the Solomon Islands as it transitions to its conclusion next June.
The year 2016 has been heralded as the year of the implementation of recently adopted international development agreements, in particular the transformative and inclusive 2030 Agenda for Sustainable Development, which underscores the importance of eradicating poverty and ensuring that no one is left behind. It now forms the key driver for multilateral and bilateral cooperation, as well as national engagement, in improving the quality of life for all.
We therefore welcome and support the sensible theme for this General Assembly session chosen by the new President. The challenge is to ensure that the 2030 Agenda is led and driven nationally with support, as necessary, from development partners. To that end, we appreciate and have supported the first high-level review of the Sustainable Development Goals (SDGs) and are committed to ensuring their full implementation in our country and globally as well. Papua New Guinea agrees with the high-level political forum’s outcome, which recognizes that the key to the 2030 Agenda hinges on ensuring national ownership and leadership, multi-stakeholder engagement and partnership, and a paradigm shift away from the business-as-usual modus operandi.
My Government is committed to delivering on the SDGs for the people of Papua New Guinea. We are building on the important lessons learned from the implementation of the Millennium Development Goals. We are in the process of translating and integrating the SDGs at the national level within the framework of the National Strategy for Responsible Sustainable Development. That is further guided by our medium- term plan and our long-term Vision 2050 development plan for a prosperous nation.
My Government recognizes that the 2030 Agenda aligns fully with our current national development priorities with regard to education, health, infrastructure, sustainable economic growth, and law and order, which we are already implementing throughout the country. In that regard, my Government has legislated and is implementing a robust and unprecedented decentralized governance structure that now enables our 89 districts throughout the country to be fully funded and directly involved in identifying, designing and implementing the national development priorities specific to their respective areas. We are engaging the private sector, faith-based organizations and civil-society organizations, which are adding value to our national development.
We also stress the importance of mobilizing resources, including financial support from all available sources, so as to be able to deliver on the SDGs nationally. That is why the Addis Ababa Action Agenda on funding for development is pivotal and needs to be fully implemented. At our national level, we have recently concluded taxation-system reforms so as to strengthen financial resource mobilization in support of our national development agenda.
The attainment of the SDGs at the national level is also dependent on the growth and strength of the global economy. The ongoing depressed global economy, with low agricultural commodity prices compared to prices in the petroleum, oil and gas and mineral sectors, continues to constrain our national efforts to achieve sustainable development. We urge concerted global efforts to spur our economic growth so that we can support delivery on the SDGs.
For us, development cooperation is also an important element that constitutes 40 per cent of our annual development budget and remains a key component for the successful pursuit of our national development priorities, including the SDGs. For development partners to be meaningful supporters of national SDGs efforts, it is imperative that they align their assistance to national development policies, strategies and plans rather than undertake parallel paths that can be unhelpful.
Papua New Guinea is highly vulnerable to the adverse impacts of climate change. Therefore, in order to demonstrate our commitment to combating climate change, we supported the adoption of the Paris Agreement in December 2015, signed it in April 2016, and ratified and deposited the instrument of ratification at the Secretariat yesterday. We welcome and congratulate those countries that have ratified the Paris Agreement, and we urge those that have not yet done so to do so, particularly countries that emit high levels of carbon.
I am also pleased to inform the Assembly that we have signed a privileges and immunities agreement with the Green Climate Fund yesterday. That will assist in facilitating the funding and support necessary for the implementation of our nationally determined contributions.
As an archipelagic State, Papua New Guinea is concerned with the state of the world’s oceans, since a large proportion of our people’s lives and livelihoods, including our cultural heritage, is linked with the oceans and seas. The health, productivity and resilience of the oceans and seas are increasingly under threat from uncontrolled and poorly regulated human activities, including illegal, unregulated and unreported fishing, land-based pollution, plastic and marine debris, and ocean warming and acidification. In order better to address those concerns, my Government recently approved an integrated National Oceans Office, and we are setting in place, in close partnership with our development partners, the necessary policy framework and legislation.
At the regional level, under the auspices of the Pacific Islands Forum, our collective support, leadership and advocacy for a healthy, productive and resilient oceans and seas have been harnessed under the region’s Pacific Oceanscape Framework. Papua New Guinea therefore welcomes and endorses the United Nations Conference to Support the Implementation of Sustainable Development Goal 14 on oceans so as to advance action on the world’s ocean development agenda. Likewise, we commend the United States Government for convening the Our Oceans Conference last week to address those concerns, including through the promotion of partnerships.
It is also important to ensure that the activities on the high seas not compromise efforts to conserve and sustainably use ocean resources within our national jurisdiction. For that reason, we urge a timely conclusion to the Preparatory Committee process on the elements of a draft text of an international, legally binding instrument, under the United Nations Convention on the Law of the Sea, on the conservation and sustainable use of marine biological diversity in areas beyond national jurisdiction.
We look to a secure future for our people, based on the sustainable development, management, conservation and use of our ocean and its resources. We must urgently change the way we think about our ocean and its resources. Transformational change and action must start now.
The international community is all too familiar with the constant and increasing calls by Member States and other stakeholders to reform the United Nations system, including the Security Council, so as to reflect today’s global circumstances. While Papua New Guinea recognizes that changes in any institution are never easy, we remain concerned about the slow and merely incremental pace of the reforms of the United Nations. With respect to the Security Council, while we welcome the incremental progress made in the past year, we have, however, witnessed in the process of the selection of the next Secretary-General of the United Nations over the past few months the unjust and archaic procedures and processes that render the majority of sovereign Member States unequal in this premier multilateral forum that espouses sovereign equality.
Another glaringly unfair practice in the existing United Nations system is the underrepresentation of qualified women at the senior management level of the Secretariat. The United Nations must not merely preach about gender equality and empowerment, it must be seen to exercise and implement what it advocates. Nevertheless, Papua New Guinea commends the Secretary-General for his efforts to reform the United Nations system. Every effort must be made by all Member States to ensure that the United Nations is reformed to better suit today’s world and be fit for purpose so as to serve its membership justly and fairly.
We thank the outgoing President of the General Assembly for his innovative initiative to introduce transparency and inclusiveness for Member States in what has long been a closed and opaque process in the selection of a new Secretary-General of the United Nations. Papua New Guinea notes the process underway to select the next Secretary-General to succeed the incumbent, whose term comes to a conclusion at the end of December 2016. Papua New Guinea looks forward to working with the next Secretary-General, and we pledge our support in continuing the reform agenda.
On behalf of Papua New Guinea, I join previous speakers in paying tribute to the current Secretary- General for his outstanding leadership in bringing the international community together to address the unprecedented challenges during his tenure of office. For Papua New Guinea, he has also been the champion of small island developing States and the Pacific. We deeply value and appreciate the fact that he is the only serving United Nations Secretary-General who has visited our region twice and has also enabled a regular annual dialogue with Pacific Islands Forum leaders, including his invitation to tomorrow’s meeting. Those actions clearly attest to his visionary and caring leadership for our regional issues. On my Government’s and the people’s behalf, I wish him and his wife good health and every success in his next endeavour.
